El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El Fiscal del Distrito de Arecibo formuló acusación contra José Lafontaine imputándole la comisión de mi delito de asesinato consistente en liaber dado muerte con malicia pre-meditada al ser humano Rogelio González agrediéndole con una pistola.
Llegó la causa a juicio y la corte, de acuerdo con el vere-dicto del jurado que declaró al acusado culpable del delito de homicidio involuntario, dictó sentencia imponiéndole la pena de dos años de presidio con trabajos forzados.
No conforme el acnsado apeló señalando en su alegato la comisión de cuatro errores qne argumenta extensamente.
 El primero consiste en haber permitido la corte, con la oposición de la defensa, qne el fiscal del distrito leyera *24de 1111 documento que se dijo ser una declaración jurada del testigo de cargo Andrés de Jesús y en negar después la eliminación de dielia declaración o affidavit.
Para el mejor estudio de la cuestión suscitada, parece conveniente copiar toda la parte del récord que se refiere a los incidentes que dan lugar al señalamiento de error. Declaraba el testigo Andrés de Jesús contestando al fiscal:
“P. ¿Qué ocurrió en la casa de José Lafontaine el día 15 de enero de este año, si ocurrió algo y lo sabe? — Pues lo que ocurrió fué, que como a las nueve de la noche salí con Ramón de Jesús y Luis Maído-nado y ellos cogieron para su casa y yo me quedé cuidando unas chi-nas que tenía en la orilla de la carretera. — P. ¿Dónde? — Frente a la casa de Juan Soto, y entonces, como de diez a once de la noche sentí una detonación, un disparo, pero no hice aprecio de eso, y entonces, a.l poco tiempo bajó Lafontaine a la casa de Juan Soto y lo llamó, y Juan Soto se tiró abajo con Lafontaine y Lafontaine me dió un papel para que se lo llevara a la casa de Ramón Márquez, y al re-gresar de casa de Ramón Márquez me dirigí a la casa de Lafontaine, cuando me encontré a Rogelio González en la casa de Lafontaine herido en el cuarto de él. — Hon. Fiscal. Este testigo había hecho ma-nifestaciones anteriormente que están en contradicción con las que hace actualmente y el fiscal se propone impugnar su declaración. — ■ Abogado Sr. Reyes Delgado. La Defensa ahora sostiene que debe hacerse saber si esas manifestaciones fueron hechas por escrito o ha-bladas, y si fueron por escrito, que las mismas se muestren al testigo, y antes de pasar el documento al testigo se le dé una oportunidad a la defensa de conocer y ver dicho documento, con el cual o del cual el fiscal pretende impugnar la veracidad de su propio testigo. — Hon. Fiscal. La Ley no dice que tenga que presentar documento por es-crito, y si fueron por escrito mejor todavía, y tengo las manifesta-ciones y las voy a leer al testigo. — Abogado Sr. Reyes Delgado. Antes de leer ningún documento al testigo d de presentar el mismo para su consideración la defensa debe tener una oportunidad para ver dicho documento o escrito. — -Hon. Fiscal. No es cuestión de presentar un documento en evidencia, sino de recordar al testigo manifestacio-nes que ha hecho anteriormente, que constan por escrito y el Fiscal las tiene. — Hon. Juez. Continúe el Fiscal. — Abogado Sr. Reyes Delgado. Excepción. — P. Recuerda haber declarado ante el Juez Municipal de Utuaclo y ante mí, en la Corte Municipal, allá para el día 5 de febrero de este año? Recuerda haberme visto allí? Recuerda *25que me vióf — Sí, señor. — P. Estaba el Juez Municipal también?— Sí, Señor. — P. Ud. recuerda si declaró ese día 15 de enero, estando Ud. en la casa de José Lafontaine, situada en el barrio de Río Abajo de Utuado, y que a las diez de la noche llegó Rogelio González, peón por meses de Lafontaine, con una vaca que se había perdido, y al llegar comunicó dicho Rogelio a Da. Oarmita González, madre de La-fontaine, que el becerro se mamó la vaca; que dicho José Lafontaine estaba acostado en una cama, dijo, ‘Conque se mamó la vaca?’ y co-gió una pistola que estaba sobre una silla, y mirando a Rogelio que estaba parado fuera de la casa cerca de un pesebre, díjole, ‘Mereces un tiro’, y a la vez le disparó con la pistola? — Abogado Sr. Reyes Delgado. Vamos a pedir a la Corte que ordene la eliminación de toda la declaración que ha pretendido leer el Fiscal, y que se instruya a los Sres. del Jurado que en ningún momento estos señores del Ju-rado deben tener en mente o considerar en forma alguna todo eso. V nosotros ahora pedimos esto, porque lo que se pretende es traer por el Ministerio Público una declaración que de otro modo no puede traer, para que la considere el Jurado so pretexto de que va a im-pugnar una declaración de un propio testigo suyo.' — Hon. Juez. Sin lugar la eliminación. — Abogado Sr. Reyes Delgado. — -Excepción.—P. Oyó lo que le dije? — Sí, señor. — P. No es necesario que se lo repita? Recuerda haber declarado eso? Sí o no? — -No recuerdo.- — P'. No re-cuerda haber añadido, además, que después de ese disparo que le hizo José Lafontaine ‘Rogelio cayó al suelo diciendo, ‘Ay, Ay,’ y que La-fontaine inmediatamente cogiendo una sábana de la cama corrió en donde estaba Rogelio, lo cogió del suelo y lo llevó a la cama?’ — Abo-gado Sr. Reyes Delgado. Para establecer la misma oposición anterior, para no aparecer aceptando la continuación del interrogatorio. Nos oponemos por las mismas razones y fundamentos con que nos opusimos anteriormente.- — -Hon. Juez. Sin lugar la oposición. — P. Recuerda haber declarado eso, sí o no? — No recuerdo. — P. Y todo esto que le he leído es verdad o no es verdad? — No, señor. — P. No es verdad? — No, señor.”
El artículo 245 del Código de Enjuiciamiento Criminal, dice:
“Artículo 245. También puede ser impugnada la veracidad de un testigo por medio de prueba que demuestre que en ocasiones an-teriores ha hecho manifestaciones que no concuerdan con su actual declaración; pero antes de hacerlo, se le referirán dichas manifesta-ciones, con expresión de la época, lugares y personas que hubieren estado presentes al hacerlas, y se les preguntará si dichas manifes-*26taciones fueron hechas por él, permitiéndosele que las explique, si contestare afirmativamente. Si las manifestaciones fueren escritas, se enseñarán al testigo antes de interrogarle acerca de ellas.”
Y el 159 de la Ley de Evidencia, lee como sigue:
“Artículo 15-9. También podrá tacharse a un testigo mediante evidencia de que hizo, en otras épocas, manifestaciones incompatibles con su actual declaración; pero antes de poder hacer esto, habrá que referirle las manifestaciones, con las circunstancias- de fechas, luga-res y personas que se hallaban presentes; se le preguntará si hizo esas manifestaciones, y de haberlas hecho, se le permitirá que las explique. Si las manifestaciones se hicieron por escrito, deberán enseñarse al testigo antes de podérsele interrogar acerca de ellas.”
Ambos preceptos son substancialmente iguales y en ambos el Legislador expresamente dispuso que si las manifesta-ciones fueren escritas, se enseñarán al testigo antes de inte-rrogarle acerca de ellas.
Underbill en “Criminal Evidence” trata con mucha cla-ridad esta cuestión. Dice en las secciones 238, 239 y 240 de su obra:
“Impugnación de un testigo adverso por medio de manifestaciones contradictorias. Necesidad de fundar las bases. Al testigo al cual se desea impugnar, se le puede preguntar en el contrainterrogatorio, sí no ha hecho manifestaciones fuera de la corte tendentes a probar la culpabilidad del acusado y que resultan inconsistentes o en contra-dicción con su testimonio directo en la corte. Todas las circunstan-cias que hayan rodeado las manifestaciones fuera de la corte, deben estar comprendidas en la pregunta. Si él no admite haberlas hecho ■en la ocasión que se le ha especificado que las hizo, entonces puede probarse que él realmente hizo tales manifestaciones.
- ‘ El mismo procedimiento puede ser usado para impugnar un tes-tigo durante el interrogatorio directo, o sea, por la parte que lo pre-senta en caso que dicho testigo haya resultado hostil a la parte que l'o ha presentado. Pero en cualquiera de los casos es siempre ab-solutamente esencial y justo el sentar las bases para contradecirlo, llamando su atención en la pregunta que se le haga clara y distinta-mente a las circunstancias de tiempo, lugar y personas bajo las cuales dichas manifestaciones contradictorias fueron hechas. Pero habién-dole llam'ado la’ atención directamente a las exactas circunstancias *27bajo las cuales las manifestaciones contradictorias o inconsistentes fueron hechas, el testigo está perfectamente protegido contra sorpresa. El tiene el derecho de explicar la contradicción. Cuando su memo-ria se ha refrescado por todos los detalles, él puede estar en condi-ciones de demostrar que estaba honradamente equivocado en la pri-mero ocasión o que las personas entonces presentes no lo entendie-ron o lo interpretaron mal. Al testigo impugnado debe premitírsele al declarar, relatar los hechos que expliquen o reconcilien las mani-festaciones inconsistentes o que demuestren la relación de unas y otras entre sí y el significado y propósito de las mismas.
“Si el testigo declara que no recuerda haber hecho tales manifes-taciones, él puede ser contradicho inmediatamente sin más sentar bases para la introducción del testimonio que lo contradiga.
“Impugnación por medio de affidavits contradictorios, deposicio-nes u otros documentos. — -Las reglas que gobiernan las impugnacio-nes por medio de manifestaciones contradictorias, según se ha expre-sado antes, son igualmente aplicables a los casos en que las declara-ciones contradictorias o inconsistentes son orales o contenidas en affidavits o deposiciones o en publicaciones hechas por el testigo refe-rentes al hecho acerca del cual él declara.
“Así, lo mismo sea que declare el acusado o cualquier testigo en su defensa, puede ser contradicho por manifestaciones hechas por él en affidavits que fueron usados por dicho acusado en una moción de suspensión del caso.
“Manifestaciones contradictorias contenidas en affidavits, deposi-ciones y en otros .documentos son, sin embargo, consideradas desde un punto de vista diferente con manifestaciones hechas oralmente a los efectos de impugnar un testigo.
“Escritos que contengan evidencia contradictoria, deten ser mos-trados al testigo que se trata de impugnar. — El escrito por medio del cual se trata de contradecir al testigo, debe mostrársele durante su declaración, de tal manera que él pueda leerlo o dicho escrito le pueda ser leído a él. Debe preguntársele si lo escribió o lo firmó y si ad-mite eso, debe llamársele entonces la atención a las contradicciones o inconsistencias. Si él admite que él escribió o lo firmó todo el es-crito debe ser leído al jurado como la mejor evidencia de lo que el escrito contiene. Si él niega que es el autor, entonces puede pro-barse por evidencia adecuada que él lo escribió. El taquígrafo que tonió la declaración en un juicio anterior, puede leer de sus notas si él jura que dichas notas son fieles y exactas, a los efectos de im-pugnar el testigo, preguntándosele al testigo si él declaró en el jui-cio'anterior.”
*28Oreemos que el precepto legal aplicable tanto a los casos criminales como a los civiles es tan terminante que no era necesaria mayor explicación que. referirse a él para concluir que el error señalado fué cometido, pero bemos transcrito lo dicho por el comentarista porque arroja luz sobre' una cues-tión que ha sido muy discutida en este tribunal bajo dife-rentes aspectos. Véanse los casos de Pueblo v. Méndez, 39 D.P.R. 653; Pueblo v. Rosa, 37 D.P.R. 428; Pueblo v. Plata, 36 D.P.R. 590; Pueblo v. Hernández, 36 D.P.R. 427; Pueblo v. González, 36 D.P.R. 867; Pueblo v. Ríos, 34 D.P.R. 546; Pueblo v. Torres, 33 D.P.R. 185; Pueblo v. Ramírez de Arellano, 25 D.P.R. 263; Pueblo v. Santiago, 16 D.P.R. 469; Pueblo v. Rojas, 16 D.P.R. 251; Pueblo v. Kent, 10 D.P.R. 343; Pueblo v. López, 8 D.P.R. 577; Pueblo v. Ruiz, 7 D.P.R. 130; Pueblo v. Díaz a. Martillo, 5 D.P.R. 124 (2a. ed.); De Gracia v. Guardiola, 37 D.P.R. 834; Vélez v. P. R. & Am. Ins. Co., 32 D.P.R. 123; Sosa v. Cardona, 30 D.P.R. 274 y Méndez v. Martínez, 24 D.P.R. 241.
Resalta aún más evidentemente el error cometido, cuando se observa el modo como el fiscal se condujo durante todo el incidente. El medio que se da a una parte para impugnar la veracidad de un testigo demostrando que en ocasiones anteriores hizo manifestaciones contrarias a su actual decla-ración, no debe servir para introducir esas otras manifesta-ciones como prueba.
En su alegato el fiscal sostiene que no se cometió error alguno porque “lo esencial era que se le hicieran conocer al testigo las manifestaciones hechas anteriormente, bien se hubieran hecho oralmente o por escrito; y que si habían sido hechas por escrito se le dieran para que las leyera o se le leyeran a él, según expresa la jurisprudencia que hemos de-jado transcrita. Y esto último fué lo que hizo el fiscal en el caso de autos.”
Si, como ha sucedido en otros casos, no hubiera existido la oposición de la parte contraria, la cuestión no hubiera *29podido levantarse en apelación, pero aquí la parte contraria pidió repetidamente a la corte que le reconociera el derecho a leer por sí misma el escrito y la corte le negó ese derecho. El escrito pudo contener otras manifestaciones favorables a la actual declaración del testigo. .
Además, la defensa pidió finalmente a la corte la elimi-nación de la declaración que leyó el fiscal, instruyéndose al jurado que en ningún momento la tuviera en mente, porque lo que. se pretendía por el ministerio público era presentar lina declaración que no podía de otro modo, y la corte se limitó a decir: “Sin lugar la objeción.”
Siendo fundamental el error cometido, es innecesario examinar los otros señalamientos. Debe revocarse la senten-cia apelada y devolverse la causa para la celebración de un ■nuevo juicio.